Title: Thomas Jefferson: Notes on U Va. Curriculum, ca. 1824, December 1824
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    *1}Nat. Phil.DynamicsPneumaticsAcousticsPhysicsBotany}	Nat. hist.Zoology*2MineralogyGeologyChemistry*3LawAlgebraFluxionsGeometry.elementarytranscendental4Architecture.militaryNavalMechanicsOpticsAstronomyGeography5Languages. ant & History6Languages Modern.7Anatomy. MedecineIdeology8Grammar generalEthics.Rhetoric.Belles lettres & Fine artsGovernment.*9Polit. economyLanguages Antt{LatinGreek	Mod.{FrenchSpanishItalianGermanA. SaxonMathemal. pur.{AlgebraFluxionsGeometry.ElementltranscendtArchitecture MilitaryNaval.Physics-Mathemal{MechanicsStaticsDynamicsPneumaticsAcousticsOpticsAstronomyGeography{PhysicsChemistryMineralogy{Botany.Zoology{AnatomyMedecine					{GovernmentPolit. econL. Nat. & NatHistoryLaw Municipl					{IdeologyGrammar genlEthicsRhetoric
                        
                    